UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7872



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SAMUEL EARL FRYAR, a/k/a Ali, a/k/a Samuel
Fryer, a/k/a Samuel Earl Fryer,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis III, District
Judge. (CR-03-491; CA-04-1242-1)


Submitted:   February 9, 2005          Decided:     February 16, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel Earl Fryar, Appellant Pro Se. LeDora Knight, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Samuel Earl Fryar seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2255

(2000).      An appeal may not be taken from the final order in a

proceeding under 28 U.S.C. § 2255 (2000) unless a circuit justice

or   judge     issues    a    certificate      of   appealability.          28   U.S.C.

§ 2253(c)(1)(B) (2000).           A certificate of appealability will not

issue    for    claims       addressed    by    a   district       court   absent    “a

substantial showing of the denial of a constitutional right.”                        28

U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this standard by

demonstrating      that       reasonable       jurists     would    find    that    his

constitutional      claims      are   debatable      and    that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d
676, 683 (4th Cir. 2001).                We have independently reviewed the

record and conclude that Fryar has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             DISMISSED




                                         - 2 -